PER CURIAM.
We affirm the appellant’s judgment and sentence for armed robbery with a deadly weapon. However, we strike certain special probation conditions and costs. The portion of condition five that prohibits the use of intoxicants to excess is stricken. See Stark v. State, 650 So.2d 697 (Fla. 2d DCA 1995). The portion of condition eight that requires the appellant to pay for random drug testing is stricken. See Luby v. State, 648 So.2d 308 (Fla. 2d DCA 1995). We also strike the $2 court cost imposed pursuant to section 943.25(13), Florida Statutes (1993). See *4Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
Affirmed.
THREADGILL, C.J., and PARKER and WHATLEY, JJ., concur.